Name: Commission Regulation (EEC) No 860/83 of 12 April 1983 amending Regulations No 80/63/EEC, (EEC) No 2638/69 and (EEC) No 496/70 with regard to the list of authorities responsible in each Member State for quality inspection of fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 83 Official Journal of the European Communities No L 95/ 13 COMMISSION REGULATION (EEC) No 860/83 of 12 April 1983 amending Regulations No 80/63/EEC, (EEC) No 2638/69 and (EEC) No 496/70 with regard to the list of authorities responsible in each Member State for quality inspection of fruit and vegetables Whereas it is necessary to amend the list of authorities responsible in each Member State for conducting quality inspection of fruit and vegetables to take account of changes which have occurred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Articles 8 (2) and 12 (3) thereof, Whereas the authorities appointed by each Member State to conduct quality inspection of fruit and vegeta ­ bles are listed in the Annex to Commission Regula ­ tion No 80/63/EEC of 31 July 1963 on quality inspec ­ tion of fruit and vegetables imported from third coun ­ tries (3), as last amended by Regulation (EEC) No 3481 /80 (4), in Annex IV to Commission Regulation (EEC) No 2638/69 of 24 December 1969 laying down additional provisions on quality control on fruit and vegetables marketed within the Community Q, as last amended by Regulation (EEC) No 1 874/82 (6), and in Annex I to Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provisions on quality control of fruit and vegetables exported to third countries Q, as last amended by Regulation (EEC) No 1874/82 ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation No 80/63/EEC, Annex IV to Regulation (EEC) No 2638/69 and Annex I to Regula ­ tion (EEC) No 496/70 giving lists of the authorities appointed by each Member State to conduct quality inspection of fruit and vegetables are replaced by Annexes I, II and III respectively to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 190, 1 . 7 . 1982, p . 7 . (3) OJ No 121 , 3 . 8 . 1963, p . 2137/63 . (4) OJ No L 363, 31 . 12 . 1980, p . 87. O OJ No L 327, 30 . 12. 1969, p. 33 . (s) OJ No L 206, 14 . 7. 1982, p. 19 . O OJ No L 62, 18 . 3 . 1970, p. 11 . No L 95/ 14 Official Journal of the European Communities 14. 4. 83 ANNEX I List of the authorities responsible for inspection in each Member State referred to in Article 11 of Regulation (EEC) No 1035/72 Telephone 02/513 84 11 513 76 50 02/218 70 06 02/513 84 11 513 76 50 02/218 70 06 Telex AGRILA 236 55 220 33 AFZET B 213 81 AGRILA 236 55 220 33 AFZET B 213 81 01-62 07 87 (06 11 ) 15 64-0 Fax 15 64-4 45 4 11 165 KINGDOM OF BELGIUM Service d'inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'agriculture Rue de Stassart 36, 1050 Bruxelles Office national des dÃ ©bouchÃ ©s agricoles et horticoles (ONDAH) Rue de Laeken 36, 1000 Bruxelles Dienst voor inspectie van de grondstoffen, Ministerie van Landbouw, De Stassartstraat 36, 1050 Brussel Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP), Lakensestraat 166, 1000 Brussel KINGDOM OF DENMARK Statens Plantetilsyn, Gersonsvej 13, 2900 Hellerup FEDERAL REPUBLIC OF GERMANY Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Adickesallee 40 Postfach 180 203 6000 Frankfurt/Main 18 Landesdienststellen  Baden-WÃ ¼rttemberg RegierungsprÃ ¤sidium Stuttgart Referat 36 BreitscheidstraÃ e 4 Postfach 299 7000 Stuttgart 1 RegierungsprÃ ¤sidium Karlsruhe Referat 36 Ernst-Frey-StraÃ e 9 Postfach 5 343 7500 Karlsruhe 1 RegierungsprÃ ¤sidium TÃ ¼bingen Referat 36 KeplerstraÃ e 2 Postfach 7400 TÃ ¼bingen 1 RegierungsprÃ ¤sidium Freiburg Referat 36 BertoldstraÃ e 43 Postfach 7800 Freiburg i . Br.  Bayern Bayerisches Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Am Neudeck 6 Postfach 900 120 8000 MÃ ¼nchen 90 7 21 604(07 11 ) 20 50-1 (07 21 ) 81 07-1 (0 70 71 ) 28-1 (07 61 ) 2 04-1 (0 89) 62 43-0 5 213 186 14. 4. 83 Official Journal of the European Communities No L 95/ 15 TelexTelephone (0 30) 7 83-1 (04 21 ) 3 61-1 (04 21 ) 55 00 29 (04 21 ) 3 61-1 (04 71 ) 5 99-1 (0 40) 3 49 12-1 (06 11 ) 27 14-0 (05 11 ) 16 65-1 (04 41 ) 8 01-1 (05 11 ) 1 06-1 (0 41 31 ) 15-1 (05 31 ) 4 84-1 (04 41 ) 22 22-1 1 83 798 2 44 804 2 44 804 2 11 100 4 14 528 9 22 892 2 5 639 9 22 845 9 52 821 2 5 804  Berlin Senator fÃ ¼r Wirtschaft und Verkehr Martin-Luther-StraÃ e 1 05 1000 Berlin 62  Bremen Senator fÃ ¼r Wirtschaft und AuÃ enhandel Tivolihochhaus 2800 Bremen Gartenbaukammer Bremen Paul-Feller-StraÃ e 25 2800 Bremen fÃ ¼r Bremen : Stadt- und Polizeiamt Am Wall 201 2800 Bremen 1 fÃ ¼r Bremerhaven : Magistrat der Stadt Bremerhaven OrtspolizeibehÃ ¶rde Stadthaus 2850 Bremerhaven  Hamburg BehÃ ¶rde fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Alter Steinweg 4 Postfach 112 1 09 2000 Hamburg 11  Hessen Hessisches Landesamt fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Landentwicklung  Abt. ErnÃ ¤hrung  Untermainkai 27-28 Postfach 16 408 6000 Frankfurt/Main 16  Niedersachsen Landwirtschaftskammer Hannover JohannsenstraÃ e 10 Postfach 269 3000 Hannover 1 Landwirtschaftskammer Weser-Ems Mars-la-Tour-StraÃ e 1-13 Postfach 2 549 2900 Oldenburg Bezirksregierung Hannover Dezernat 503 Am Waterlooplatz 1 1 Postfach 203 3000 Hannover 1 Bezirksregierung LÃ ¼neburg Dezernat 503 Am Ochsenmarkt 3 Postfach 2 520 2120 LÃ ¼neburg Bezirksregierung Braunschweig Dezernat 503 Bohlweg 38 Postfach 3 274 3300 Braunschweig Bezirksregierung Weser-Ems Dezernat 503 Theodor-Tantzen-Platz 8 Postfach 2 447 2900 Oldenburg No L 95/ 16 Official Journal of the European Communities 14. 4. 83 Telephone (02 28) 7 03-1 (02 51 ) 5 99-1 2 76-1 (02 11 ) 45 63-1 (06 71 ) 6 90 31 (02 61 ) 1 24 81 (06 51 ) 42 01-1 (0 63 21 ) 8 50-1 (06 81 ) 5 01-1 (04 31 ) 9 92-0 (04 31 ) 5 96-1 1 /575 62 25 1 /260 33 33 78 90 1 1 Telex 8 86 685 8 92 806 8 584 035 4 2 737 8 62 822 4 72 111 4 54 857 4 421 411 2 92 843 2 99 817 DQ 270 700 F 25118 D AGRI EI  Nordrhein - Westfalen Landwirtschaftskammer Rheinland Endenicher Allee 60 5300 Bonn 1 Landwirtschaftskammer Westfalen-Lippe Schorlemer-StraÃ e 26 Postfach 5 925 4400 MÃ ¼nster Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Nordrhein-Westfalen TannenstraÃ e 24b 4000 DÃ ¼sseldorf 30  Rheinland-Pfalz Landwirtschaftskammer Rheinland-Pfalz BurgenlandstraÃ e 7 6550 Bad Kreuznach Bezirksregierung Koblenz StresemannstraÃ e 3-5 Postfach 269 5400 Koblenz Bezirksregierung Trier MustorstraÃ e 14 5500 Trier Bezirksregierung Rheinhessen-Pfalz Friedrich-Ebert-StraÃ e 14 6730 Neustadt/WeinstraÃ e  Saarland Der Minister fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Referat E 5 HardenbergstraÃ e 8 Postfach 1 010 6600 SaarbrÃ ¼cken  Schleswig-Holstein Landwirtschaftskammer Schleswig-Holstein HolstenstraÃ e 106-108 2300 Kiel 1 Uberwachungsstelle fÃ ¼r Milcherzeugnisse und Handelsklassen Holstenplatz 1-2 Postfach 3 065 2300 Kiel 1 FRENCH REPUBLIC MinistÃ ¨re de la consommation Direction de la consommation et de la rÃ ©pression des fraudes 44, boulevard de Grenelle, 75732 Paris Cedex 15 MinistÃ ¨re de l'Ã ©conomie et des finances Direction gÃ ©nÃ ©rale des douanes 93, rue de Rivoli, 75056 Paris IRELAND Department of Agriculture, Agriculture House, Kildare Street, IRL-Dublin 2 14. 4 . 83 Official Journal of the European Communities No L 95/ 17 Telephone 5 99 21 Telex 613 231 610 178 612 282 613 231 44 32 32 2537 AGRIM LU 045-35 21 66 56 545 ITALIAN REPUBLIC Istituto nazionale per il commercio estero (ICE) Via Liszt, 21 , 00100 EUR Roma GRAND DUCHY OF LUXEMBOURG Administration des services techniques de l'agriculture Service de l'horticulture, service de contrÃ ´le des fruits et lÃ ©gumes 16, route d'Esch, boÃ ®te postale 1904, 1019 Luxembourg KINGDOM OF THE NETHERLANDS Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ministry of Agriculture, Fisheries and Food, Whitehall Place, UK-London SW1A 2HH Department of Agriculture and Fisheries for Scotland, Chesser House, 500 Gorgie Road, UK-Edinburgh EHI 1 3AW Department of Agriculture for Northern Ireland, Dundonald House, Upper Newtownards Road, UK-Belfast BT4 3SB Welsh Office, Agriculture Department, Cathays Park, UK-Cardiff CF1 3NQ HELLENIC REPUBLIC Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã   Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½,  Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã Ã Ã Ã ¿Ã ³Ã µÃ ½Ã ¿Ã Ã  Ã Ã ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 2, Ã Ã ¸Ã ®Ã ½Ã ± Ipourgio Georgias  Diefthinsi metapiiseos kai agoron georgikon proionton,  Tmima tipopiiseos kai piotikou eleghou protogenous paragogis Aharnon 2, Athina 889 351 72 162 74 578 498 228 01 233 3000 031 443 4020 0232 650 1 1 1 0222 825 111 01 329 13 02 01 329 13 02 No L 95/ 18 Official Journal of the European Communities 14. 4. 83 ANNEX II List of the authorities responsible for inspection in each Member State referred to in Article 8 of Regulation (EEC) No 1035/72 Telephone 02/513 84 11 513 76 50 02/218 70 06 02/513 84 11 513 76 50 02/218 70 06 Telex AGRILA 236 55 220 33 AFZET B 213 81 AGRILA 236 55 220 33 AFZET B 213 81 01-62 07 87 (06 11 ) 15 64-0 Fax 15 64-4 45 4 11 165 KINGDOM OF BELGIUM Service d'inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'agriculture Rue de Stassart 36, 1050 Bruxelles Office national des dÃ ©bouchÃ ©s agricoles et horticoles (ONDAH) Rue de Laeken 36, 1000 Bruxelles Dienst voor inspectie van de grondstoffen, Ministerie van Landbouw, De Stassartstraat 36, 1050 Brussel Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP), Lakensestraat 166, 1000 Brussel KINGDOM OF DENMARK Statens Plantetilsyn, Gersonsvej 13 , 2900 Hellerup FEDERAL REPUBLIC OF GERMANY Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Adickesallee 40 Postfach 1 80 203 6000 Frankfurt/Main 18 Landesdienststellen  Baden-WÃ ¼rttemberg RegierungsprÃ ¤sidium Stuttgart Referat 36 BreitscheidstraÃ e 4 Postfach 299 7000 Stuttgart 1 RegierungsprÃ ¤sidium Karlsruhe Referat 36 Ernst-Frey-StraÃ e 9 Postfach 5 343 7500 Karlsruhe 1 RegierungsprÃ ¤sidium TÃ ¼bingen Referat 36 KeplerstraÃ e 2 Postfach 7400 TÃ ¼bingen 1 RegierungsprÃ ¤sidium Freiburg Referat 36 BertoldstraÃ e 43 Postfach 7800 Freiburg i . Br.  Bayern Bayerisches Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Am Neudeck 6 Postfach 900 120 8000 MÃ ¼nchen 90 7 21 604(07 11 ) 20 50-1 (07 21 ) 81 07-1 (0 70 71 ) 28-1 (07 61 ) 2 04-1 (0 89) 62 43-0 5 213 186 14. 4. 83 Official Journal of the European Communities No L 95/ 19 Telephone Telex 1 83 798 2 44 804 2 44 804 2 11 100 4 14 528 (0 30) 7 83-1 (04 21 ) 3 61-1 (04 21 ) 55 00 29 (04 21 ) 3 61-1 (04 71 ) 5 99-1 (0 40) 3 49 12-1 (06 11 ) 27 14-0 (05 11 ) 16 65-1 (04 41 ) 8 01-1 (05 11 ) 1 06-1 (0 41 31 ) 15-1 (05 31 ) 4 84-1 (04 41 ) 22 22-1  Berlin Senator fÃ ¼r Wirtschaft und Verkehr Martin-Luther-StraÃ e 105 1000 Berlin 62  Bremen Senator fÃ ¼r Wirtschaft und AuÃ enhandel Tivolihochhaus 2800 Bremen Gartenbaukammer Bremen Paul-Feller-StraÃ e 25 2800 Bremen fÃ ¼r Bremen : Stadt- und Polizeiamt Am Wall 201 2800 Bremen 1 fÃ ¼r Bremerhaven : Magistrat der Stadt Bremerhaven OrtspolizeibehÃ ¶rde Stadthaus 2850 Bremerhaven  Hamburg BehÃ ¶rde fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Alter Steinweg 4 Postfach 1 1 2 1 09 2000 Hamburg 11  Hessen Hessisches Landesamt fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Landentwicklung  Abt. ErnÃ ¤hrung  Untermainkai 27-28 Postfach 1 6 408 6000 Frankfurt/Main 16  Niedersachsen Landwirtschaftskammer Hannover JohannsenstraÃ e 10 Postfach 269 3000 Hannover 1 Landwirtschaftskammer Weser-Ems Mars-la-Tour-StraÃ e 1-13 Postfach 2 549 2900 Oldenburg Bezirksregierung Hannover Dezernat 503 Am Waterlooplatz 1 1 Postfach 203 3000 Hannover 1 Bezirksregierung LÃ ¼neburg Dezernat 503 Am Ochsenmarkt 3 Postfach 2 520 2120 LÃ ¼neburg Bezirksregierung Braunschweig Dezernat 503 Bohlweg 38 Postfach 3 274 3300 Braunschweig Bezirksregierung Weser-Ems Dezernat 503 Theodor-Tantzen-Platz 8 Postfach 2 447 2900 Oldenburg 9 22 892 2 5 639 9 22 845 9 52 821 2 5 804 No L 95/20 Official Journal of the European Communities 14. 4. 83 Telephone Telex 8 86 685 8 92 806 8 584 035 4 2 737 8 62 822 4 72 777 4 54 857 4 421 41 1 2 92 843 299 817  Nordrhein - Westfalen Landwirtschaftskammer Rheinland Endenicher Allee 60 5300 Bonn 1 Landwirtschaftskammer Westfalen-Lippe Schorlemer-StraÃ e 26 Postfach 5 925 4400 MÃ ¼nster Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Nordrhein-Westfalen TannenstraÃ e 24b 4000 DÃ ¼sseldorf 30  Rheinland-Pfalz Landwirtschaftskammer Rheinland-Pfalz BurgenlandstraÃ e 7 6550 Bad Kreuznach * ' Bezirksregierung Koblenz StresemannstraÃ e 3-5 Postfach 269 5400 Koblenz Bezirksregierung Trier MustorstraÃ e 14 5500 Trier Bezirksregierung Rheinhessen-Pfalz Friedrich-Ebert-StraÃ e 14 6730 Neustadt/WeinstraÃ e  Saarland Der Minister fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Referat E 5 HardenbergstraÃ e 8 Postfach 1 010 6600 SaarbrÃ ¼cken  Schleswig-Holstein Landwirtschaftskammer Schleswig-Holstein HolstenstraÃ e 106-108 2300 Kiel 1 Ã berwachungsstelle fÃ ¼r Milcherzeugnisse und Handelsklassen Holstenplatz 1-2 Postfach 3 065 2300 Kiel 1 FRENCH REPUBLIC MinistÃ ¨re de la consommation Direction de la consommation et de la rÃ ©pression des fraudes 44, boulevard de Grenelle, 75732 Paris Cedex 15 IRELAND Department of Agriculture, Agriculture House, Kildare Street, IRL-Dublin 2 (02 28) 7 03-1 (02 51 ) 5 99-1 2 76-1 (02 11 ) 45 63-1 (06 71 ) 6 90 31 (02 61 ) 1 24 81 (06 51 ) 42 01-1 (0 63 21 ) 8 50-1 (06 81 ) 5 01-1 (04 31 ) 9 92-0 (04 31 ) 5 96-1 1 /575 62 25 78 90 11 DQ 270 700 F 25118 D AGRI EI 14. 4. 83 Official Journal of the European Communities No L 95/21 Telephone 4 95 92 61 5 99 21 Telex 613 003 613 231 610 178 612 282 613 231 44 32 32 2537 AGRIM LU 070-46 96 57 045-35 21 66 56 545 ITALIAN REPUBLIC Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro 81 , 00100-Roma Istituto nazionale per il commercio estero (ICE) Via Liszt, 21 , 00100 EUR Roma GRAND DUCHY OF LUXEMBOURG Administration des services techniques de l'agriculture Service de l'horticulture , service de contrÃ ´le des fruits et lÃ ©gumes 16 , route d'Esch , boÃ ®te postale 1904, 1019 Luxembourg KINGDOM OF THE NETHERLANDS Kwaliteitscontrolebureau voor groenten en fruit (KCB), Groot-Hertoginnelaan 6 , 2517 EG 's-Gravenhage Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ministry of Agriculture , Fisheries and Food, Whitehall Place, UK-London SW1A 2HH Department of Agriculture and Fisheries for Scotland, Chesser House, 500 Gorgie Road, UK-Edinburgh EHI 1 3AW Department of Agriculture for Northern Ireland, Dundonald House, Upper Newtownards Road, UK-Belfast BT4 3SB Welsh Office, Agriculture Department, Cathays Park , UK-Cardiff CF1 3NQ HELLENIC REPUBLIC Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã   Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½,  Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã Ã Ã Ã ¿Ã ³Ã µÃ ½Ã ¿Ã Ã  Ã Ã ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 2, Ã Ã ¸Ã ®Ã ½Ã ± Ipourgio Georgias  Diefthinsi metapiiseos kai agoron georgikon proionton ,  Tmima tipopiiseos kai piotikou eleghou protogenous paragogis Aharnon 2, Athina 01 233 3000 031 443 4020 0232 650 111 0222 825 111 889 351 72 162 74 578 498 228 01 329 13 02 01 329 13 02 No L 95/22 Official Journal of the European Communities 14. 4. 83 ANNEX III List of the authorities responsible for inspection in each Member State referred to in Article 12 of Regulation (EEC) No 1035/72 Telephone 02/513 84 11 513 76 50 02/218 70 06 02/513 84 11 513 76 50 02/218 70 06 Telex AGRILA 236 55 220 33 AFZET B 213 81 AGRILA 236 55 220 33 AFZET B 213 81 01-62 07 87 (06 11 ) 15 64-0 Fax 15 64-4 45 4 11 165 KINGDOM OF BELGIUM Service d'inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'agriculture Rue de Stassart 36, 1050 Bruxelles Office national des dÃ ©bouchÃ ©s agricoles et horticoles (ONDAH) Rue de Laeken 36, 1000 Bruxelles Dienst voor inspectie van de grondstoffen, Ministerie van Landbouw, De Stassartstraat 36, 1050 Brussel Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP), Lakensestraat 166 , 1000 Brussel KINGDOM OF DENMARK Statens Plantetilsyn, Gersonsvej 13 , 2900 Hellerup FEDERAL REPUBLIC OF GERMANY Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Adickesallee 40 Postfach 180 203 6000 Frankfurt/Main 18 Landesdienststellen  Baden-WÃ ¼rttemberg RegierungsprÃ ¤sidium Stuttgart Referat 36 BreitscheidstraÃ e 4 Postfach 299 7000 Stuttgart 1 RegierungsprÃ ¤sidium Karlsruhe Referat 36 Ernst-Frey-StraÃ e 9 Postfach 5 343 7500 Karlsruhe 1 RegierungsprÃ ¤sidium TÃ ¼bingen Referat 36 KeplerstraÃ e 2 Postfach 7400 TÃ ¼bingen 1 RegierungsprÃ ¤sidium Freiburg Referat 36 BertoldstraÃ e 43 Postfach 7800 Freiburg i . Br.  Bayern Bayerisches Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Am Neudeck 6 Postfach 900 120 8000 MÃ ¼nchen 90  Berlin Senator fÃ ¼r Wirtschaft und Verkehr Martin-Luther-StraÃ e 105 1000 Berlin 62 7 21 604(07 11 ) 20 50-1 (07 21 ) 81 07-1 (0 70 71 ) 28-1 (07 61 ) 2 04-1 (0 89) 62 43-0 (0 30) 7 83-1 5 213 186 1 83 798 14. 4. 83 Official Journal of the European Communities No L 95/23 Telex 2 11 100 4 14 528 9 22 892 2 5 639 8 86 685 8 92 806 8 62 822 4 72 777 4 54 857 4 421 411 2 92 843 Telephone (04 21 ) 55 00 29 (0 40) 3 49 12-1 (06 11 ) 27 14-0 (05 11 ) 16 65-1 (04 41 ) 8 01-1 (02 28) 7 03-1 (02 51 ) 5 99-1 2 76-1 (02 61 ) 1 24 81 (06 51 ) 42 01-1 (0 63 21 ) 8 50-1 (06 81 ) 5 01-1 (04 31 ) 9 92-0 1 /575 62 25  Bremen Gartenbaukammer Bremen Paul-Feller-StraÃ e 25 2800 Bremen  Hamburg BehÃ ¶rde fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Alter Steinweg 4 Postfach 112 1 09 2000 Hamburg 11  Hessen Hessisches Landesamt fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Landentwicklung  Abt. ErnÃ ¤hrung  Untermainkai 27-28 Postfach 16 408 6000 Frankfurt/Main 16  Niedersachsen Landwirtschaftskammer Hannover JohannsenstraÃ e 10 Postfach 269 3000 Hannover 1 Landwirtschaftskammer Weser-Ems Mars-la-Tour-StraÃ e 1-13 Postfach 2 549 2900 Oldenburg  Nordrhein-Westfalen Landwirtschaftskammer Rheinland Endenicher Allee 60 5300 Bonn 1 Landwirtschaftskammer Westfalen-Lippe Schorlemer-StraÃ e 26 Postfach 5 925 4400 MÃ ¼nster  Rheinland-Pfalz Bezirksregierung Koblenz StresemannstraÃ e 3-5 Postfach 269 5400 Koblenz Bezirksregierung Trier MustorstraÃ e 14 5500 Trier Bezirksregierung Rheinhessen-Pfalz Friedrich-Ebert-StraÃ e 14 6730 Neustadt/WeinstraÃ e  Saarland Der Minister fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft Referat E 5 HardenbergstraÃ e 8 Postfach 1 010 6600 SaarbrÃ ¼cken  Schleswig-Holstein Landwirtschaftskammer Schleswig-Holstein HolstenstraÃ e 106-108 2300 Kiel 1 FRENCH REPUBLIC MinistÃ ¨re de la consommation Direction de la consommation et de la rÃ ©pression des fraudes 44, boulevard de Grenelle , 75732 Paris Cedex 15 DQ 270 700 F No L 95/24 Official Journal of the European Communities 14. 4. 83 Telex 25118 D AGRI EI 613 231 610 178 612 282 613 231 2537 AGRIM LU 56 545 889 351 72 162 74 578 498 228 Telephone 78 90 1 1 5 99 21 44 32 32 070-46 96 57 045-35 21 66 01 233 3000 031 443 4020 0232 650 1 1 1 0222 825 1 1 1 01 329 13 02 01 329 13 02 IRELAND Department of Agriculture, Agriculture House, Kildare Street, IRL-Dublin 2 ITALIAN REPUBLIC Istituto nazionale per il commercio estero (ICE) Via Liszt, 21 , 00100 EUR Roma GRAND DUCHY OF LUXEMBOURG Administration des services techniques de l'agriculture Service de l'horticulture , service de contrÃ ´le des fruits et lÃ ©gumes 16, route d'Esch, boÃ ®te postale 1904, 1019 Luxembourg KINGDOM OF THE NETHERLANDS Kwaliteitscontrolebureau voor groenten en fruit (KCB), Groot-Hertoginnelaan 6, 2517 EG 's-Gravenhage Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ministry of Agriculture, Fisheries and Food, Whitehall Place , UK-London SWlA 2HH Department of Agriculture and Fisheries for Scotland, Chesser House, 500 Gorgie Road, UK-Edinburgh EHI 1 3AW Department of Agriculture for Northern Ireland, Dundonald House, Upper Newtownards Road, UK-Belfast BT4 3SB Welsh Office, Agriculture Department, Cathays Park , UK-Cardiff CF1 3NQ HELLENIC REPUBLIC Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã µÃ Ã Ã ³Ã ¯Ã ±Ã   Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½,  Ã ¤Ã ¼Ã ®Ã ¼Ã ± Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã »Ã ­Ã ³Ã Ã ¿Ã Ã Ã Ã Ã Ã ¿Ã ³Ã µÃ ½Ã ¿Ã Ã  Ã Ã ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 2, Ã Ã ¸Ã ®Ã ½Ã ± Ipourgio Georgias  Diefthinsi metapiiseos kai agoron georgikon proionton,  Tmima tipopiiseos kai piotikou eleghou protogenous paragogis Aharnon 2, Athina